Field, J.
The conversion of the derrick by the defendant was a single wrongful act, for which only one action could be maintained. The plaintiff, having taken judgment in the former action for this conversion, cannot maintain the present action, because the cause of action is the same and the parties are the same as in the former action. The plaintiff could have alleged and proved in the former action any special damages which he was entitled to recover, and special damages do not constitute a separate cause of action. Trask v. Hartford New Haven Railroad, 2 Allen, 331. Folsom v. Clemence, 119 Mass. 473. McCaffrey v. Carter, 125 Mass. 330. Knowlton v. New York & New England Railroad, 147 Mass. 606. Bassett v. Connecticut River Railroad, ante, 178.

Judgment for the defendant.